Citation Nr: 1510299	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a jaw disability.

6.  Entitlement to service connection for residuals of facial scarring.

7.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 5, 2014, and in excess of 70 percent thereafter.
  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970 with periods of unauthorized absence from June 17, 1968 to June 27, 1968; October 2, 1968 to October 15, 1968; December 23, 1968 to January 9, 1969; February 28, 1970; March 1, 1970 to March 4, 1970; and from June 29, 1970 to July 20, 1970.  Receipt of the Combat Action Ribbon is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A Travel Board hearing was held in May 2014 with the Veteran in Providence, Rhode Island, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims folder.

In the above-referenced February 2014 rating decision, the RO awarded the Veteran service connection for PTSD and assigned a 50 percent disability rating effective June 12, 2009.  In a statement from the Veteran dated July 2014, he expressed disagreement with the assigned 50 percent disability rating.  Although a November 2014 rating decision increased the Veteran's disability rating for PTSD to 70 percent effective August 5, 2014, a statement of the case (SOC) has not been submitted addressing this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for low back, right knee, left knee, and jaw disabilities as well as residuals of facial scarring and entitlement to an increased disability rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the May 2014 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for a bilateral hearing loss disability 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the May 2014 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a bilateral hearing loss disability.  See the May 2014 Board hearing transcript, page 2.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for a bilateral hearing loss disability is dismissed.


REMAND

Service connection for low back, right knee, left knee, and jaw disabilities and residuals of facial scarring

The Veteran contends that he has low back, right knee, left knee, and jaw disabilities as well as residuals of facial scarring due to his military service, specifically from a motor vehicle accident that occurred in August 1968 as well as from an assault in October 1969.  The Veteran has stated that he received treatment for the motor vehicle accident at the Naval Long Beach Hospital in Los Angeles, California and received treatment for the assault at the hospital at Camp Hansen in Okinawa, Japan.  

The Board notes that in a December 2013 administrative decision, the RO determined that the motor vehicle accident occurred during a period of the Veteran's unauthorized absence, and therefore found that pursuant to 38 C.F.R. § 3.301, the Veteran's accident did not occur during a period of active duty, and the accident was due to the Veteran's own willful misconduct.  Further, the RO attempted to locate the Veteran's hospitalization records from the Naval Long Beach Hospital.  In a response from the National Personnel Records Center (NPRC) dated December 2012, the RO was informed that no records from that facility pertaining to the Veteran's motor vehicle accident could be located.  Pertinently, however, the RO did not inform the Veteran that these hospitalization records were unavailable and of alternative evidence that he may submit in lieu of the records to substantiate his claims.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  Accordingly, such should be accomplished on remand.  Moreover, there has been no attempt to locate the hospitalization records from Camp Hansen pertaining to the Veteran's claimed assault.  Therefore, the RO should obtain these records following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, during the above-referenced Board hearing in May 2014, the Veteran indicated that he currently receives treatment from Dr. J.M. at Wickford Family Medicine for his disabilities on appeal.  See the May 2014 Board hearing transcript, pgs. 11-12.  The Board notes that these treatment records are not currently associated with the Veteran's claims folder.  As such, the Board finds that an attempt should be made to identify and associate these records with the claims folder.

The Board also notes that the medical evidence currently associated with the claims folder documents current low back and left knee disabilities.  Also, the medical evidence is absent a current disability with respect to the Veteran's right knee disability, jaw disability, and residuals of facial scar.  However, the Veteran has indicated that he has experienced a continuity of symptoms relating to these disabilities since discharge from service.  See, e.g., the May 2014 Board hearing transcript, pgs. 7-8.  As the Veteran is competent to identify a continuity of symptoms since service, the Board finds that if, and only if, treatment records are obtained from the Naval Long Beach Hospital and/or Camp Hansen that are not during a period of the Veteran's unauthorized absence from service, examinations to determine if there is a nexus between the Veteran's low back and left knee as well as his claimed right knee, jaw, and residuals of facial scarring disabilities and military service is warranted.

Higher evaluation for PTSD

As was described in the Introduction above, in a February 2014 rating decision, the RO awarded the Veteran service connection for PTSD and assigned a 50 percent disability rating effective June 12, 2009.  As stated above, the Veteran expressed disagreement with the assigned disability rating in a statement dated July 2014, and although a November 2014 rating decision increased the disability rating to 70 percent effective August 5, 2014, a SOC has not been submitted addressing this issue.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD prior to August 5, 2014, and in excess of 70 percent thereafter.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Dr. J.M. at Wickford Family Medicine.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

2. Request all outstanding service treatment records from Camp Hansen in Okinawa, Japan from 1969 as well as treatment records from Naval Long Beach Hospital in Los Angeles, California from 1968.

3. If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

If additional service treatment records are not obtained, the Veteran should also be notified of alternate sources of evidence that can supplement the available records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

4. After the above development is completed, to the extent possible, if, and only if, treatment records from the Naval Long Beach Hospital and/or Camp Hensen are obtained and such records are not dated during a period of the Veteran's unauthorized absence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current low back and left knee disabilities as well as his claimed right knee, jaw, and residuals of facial scarring disabilities.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's low back disability is related to his active military service, to include his motor vehicle accident in 1968 and/or his assault in 1969.

b. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's left knee disability is related to his period of military service, to include his motor vehicle accident in 1968 and/or his assault in 1969.  


c. Identify whether the Veteran has a current right knee disability.

d. If the Veteran has a current right knee disability, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right knee disability is related to his active military service, to include his motor vehicle accident in 1968 and/or his assault in 1969.

e. Identify whether the Veteran has a current jaw disability.

f. If the Veteran has a current jaw disability, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's jaw disability is related to his active military service, to include his motor vehicle accident in 1968 and/or his assault in 1969.

g. Identify whether the Veteran has current residuals of facial scarring.

h. If the Veteran has current residuals of facial scarring, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's residuals of facial scarring is related to his active military service, to include his motor vehicle accident in 1968 and/or his assault in 1969.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided. In rendering the requested medical opinions, the examiner is requested to address the Veteran's report of continuity of symptomatology since discharge from service.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. Issue a SOC pertaining to the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD prior to August 5, 2014, and in excess of 70 percent thereafter.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.  

6. Thereafter, readjudicate the claims of entitlement to service connection for low back, right knee, left knee, and jaw disabilities as well as residuals of facial scarring.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


